



Exhibit 10.42


EXECUTIVE EMPLOYMENT AGREEMENT
for
Dwight Moxie
This Executive Employment Agreement (the “Agreement”), made between Revance
Therapeutics, Inc. (the “Company”) and Dwight Moxie (“Executive”) (collectively,
the “Parties”), is effective as of February 18, 2020 (the “Start Date”).
Whereas, the Company desires for Executive to provide services to the Company;
and
Whereas, Executive is willing to engage in employment by the Company on the
terms and conditions set forth in this Agreement;
Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:
1.Employment by the Company.


1.1Position. Executive shall serve as the Company’s Senior Vice President,
General Counsel & Corporate Secretary. During the term of Executive’s employment
with the Company, Executive will devote Executive’s best efforts and
substantially all of Executive’s business time and attention to the business of
the Company, except for approved vacation periods and reasonable periods of
illness or other incapacities permitted by the Company’s general employment
policies.


1.2Duties and Location. Executive shall perform such duties as are required by
the Company’s Chief Executive Officer, to whom Executive will report.
Executive’s primary office location will be the Company’s office located in
Newark, California. The Company reserves the right to reasonably require
Executive to perform Executive’s duties at places other than Executive’s primary
office location from time to time, and to require reasonable business travel.
The Company may modify Executive’s job title and duties as it deems necessary
and appropriate in light of the Company’s needs and interests from time to time.


1.3Policies and Procedures. The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.




2.Compensation.


2.1Salary. For services to be rendered hereunder, Executive shall receive a base
salary at the rate of $425,000 per year (the “Base Salary”), subject to standard
payroll deductions and withholdings and payable in accordance with the Company’s
regular payroll schedule. Executive’s base salary shall be reviewed by the Board
of Directors (the “Board”) for possible adjustment annually.


2.2Signing Bonus. Executive will receive a signing bonus equal to $125,000 (the
“Signing Bonus”), subject to all applicable deductions and tax withholdings,
paid in a lump sum of the first regularly scheduled payday after Executive’s
Start Date. Executive agrees to repay the full amount of the Signing Bonus if
within one year after the Start Date, Executive resigns Executive’s employment
for any reason or Executive is terminated by the Company for Cause (as defined
in the Company’s Amended and Restated Executive Severance Benefit Plan).
Executive further authorizes the Company to deduct any amounts Executive may owe
to the Company under this paragraph 2.2 from any amounts that the Company may
owe Executive upon separation (including Executive’s final paycheck).





--------------------------------------------------------------------------------





Executive understands and agrees that Executive must repay the Company any
unpaid balance of the Signing Bonus remaining after that deduction is made.


2.3Bonus. Executive will be eligible for a discretionary annual bonus, with
Executive’s target bonus to be equal to 45% of Executive’s Base Salary.
Executive’s target bonus shall be reviewed by the Board for possible adjustment
annually. Whether Executive receives an annual bonus for any given year, and the
amount of any such annual bonus, will be determined by the Board in its sole
discretion based upon the Company’s and Executive’s achievement of objectives
and milestones to be determined on an annual basis by the Board in consultation
with Executive. Bonuses are generally paid by March 15 following the applicable
bonus year, and Executive must be an active employee on the date any annual
bonus is paid in order to earn any such annual bonus. Executive will not be
eligible for, and will not earn, any annual bonus (including a prorated bonus)
if Executive’s employment terminates for any reason before the date annual
bonuses are paid.


2.4Standard Company Benefits. Executive shall be entitled to participate in all
employee benefit programs for which Executive is eligible under the terms and
conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees. Executive will receive up to twenty
(20) days vacation per calendar year. The Company reserves the right to cancel
or change the benefit plans or programs it offers to its employees at any time.


2.5Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy and requirements of the Internal
Revenue Service as in effect from time to time.


2.6Equity.


a.Subject to approval by the Board or Compensation Committee of the Board, the
Company will grant Executive 25,000 shares of restricted stock awards (“RSA”)
and an option to purchase 170,000 shares of the Company’s common stock (the
“Option”) with an exercise price equal to the closing sales price of such stock
as quoted on the NASDAQ on the date of grant. Subject to Executive’s continuing
service with the Company: (i) the Option will vest over a period of four years,
with 25% vesting one year after the Start Date and 1/48th vesting each month
thereafter over the remaining three years; and (ii) the RSA will vest over a
period of three years, with 1/3 vesting on the date that is one year from the
15th of the calendar month following the Start Date (the “RSA Initial Vesting
Date”) and 1/3 vesting on each of the second and third anniversaries of the RSA
Initial Vesting Date.


b.In addition, effective as of the Start Date, the Company will grant Executive
35,000 shares of performance-based common stock awards (“PSA”) that will vest
based on the Company’s performance and achievement of the following milestones:
(1) 25% of the PSA shares will vest upon the approval by the Food and Drug
Administration (FDA) of the Company’s biologics license application (BLA) for
DAXI for the treatment of glabellar lines on or before December 31, 2020; (2)
35% of the PSA shares will vest upon the earlier of: (a) the date that the
closing share price of the Company’s common stock is at least $25/share on any
day after the grant date and remains at or above $25/share during any 90 day
period on a volume weighted average price (VWAP) basis; or (b) upon a Change in
Control (as defined in the Company’s 2014 Equity Incentive Plan (the “2014
Plan”) in which the purchase price of the Company’s common stock is at or above
$25/share; and (3) 40% of the PSA will vest upon the earlier of: (a) the date
that the closing share price of the Company’s common stock is at least $40/share
on any day after the grant date and remains at or above $40/share during any 90
day period on a volume weighted average price (VWAP) basis; or (b) upon a Change
in Control (as defined in the 2014 Plan) in which the purchase price of the
Company’s common stock is at or above $40/share. All per share prices referenced
above shall be adjusted for any stock splits, combinations and the like.


c.Executive’s stock Option, restricted stock award, and PSA will be governed in
all respects by the terms of the 2014 Plan, and restricted stock award, stock
option agreement, and performance stock award agreement thereunder, which
Executive will be required to sign as a condition of receiving the awards.







--------------------------------------------------------------------------------





3.Termination of Employment; Severance. Executive’s employment relationship is
at-will. Either Executive or the Company may terminate the employment
relationship at any time, with or without cause or advance notice. Executive
will be eligible for severance under the Company’s Amended and Restated
Executive Severance Benefit Plan, adopted by the Board, as it may be amended
from time to time. As of the Start Date, Executive’s Severance Multiplier (as
defined in the Severance Plan) is nine (9) for a Non-Change in Control
Termination and twelve (12) for a Change in Control Termination.


4.Proprietary Information Obligations. As a condition of employment, Executive
shall be required to execute the Company’s standard form of Employee Proprietary
Information and Inventions Agreement.


5.Conflicts. Executive represents that Executive has full authority to accept
this position and perform the duties of the position without conflict with any
other obligations and that Executive is not involved in any situation that might
create, or appear to create, a conflict of interest with respect to Executive’s
loyalty to or duties for the Company. Executive specifically warrants that
Executive is not subject to an employment agreement or restrictive covenant
preventing full performance of Executive’s duties for the Company. Executive
agrees not to bring to the Company or use in the performance of Executive’s
responsibilities any materials or documents of a former employer that are not
generally available to the public unless Executive has obtained express written
authorization from the former employer. Executive further agrees to honor all
obligations to former employers during the course of Executive’s employment with
the Company.


6.Outside Activities During Employment.


6.1Non-Company Business. Except with the prior written consent of the Board,
Executive will not during the term of Executive’s employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor; provided, however,
that Executive may (i) engage in activities that do not interfere with his
duties and obligations under this Agreement or create an actual or potential
conflict of interest with the Company as reasonably determined by the Board, and
(ii) serve as a member of the Board of Directors on a maximum one (1) Board of
other entities subject to the approval of the Board with such approval not to be
unreasonably withheld. Executive may engage in civic and not-for-profit
activities so long as such activities do not materially interfere with the
performance of Executive’s duties hereunder.
 
6.2No Adverse Interests. Executive agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise.


7.Dispute Resolution. To ensure timely and economical resolution of any disputes
that may arise in connection with Executive’s employment with the Company, as a
condition of Executive’s employment, Executive and the Company hereby agree that
any and all claims, disputes or controversies of any nature whatsoever arising
out of, or relating to, this letter, or its interpretation, enforcement, breach,
performance or execution, Executive’s employment with the Company, or the
termination of such employment, shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration conducted
before a single arbitrator by JAMS or its successor, under the then applicable
JAMS arbitration rules (which can be found at
http://www.jamsadr.com/rules-clauses/). The arbitration shall take place in San
Jose, California; provided, however, that if the arbitrator determines there
will be an undue hardship to Executive to have the arbitration in such location,
the arbitrator will choose an alternative appropriate location. Executive and
the Company each acknowledge that by agreeing to this arbitration procedure,
both Executive and the Company waive the right to resolve any such dispute,
claim or demand through a trial by jury or judge or by administrative
proceeding. In addition, all claims, disputes, or controversies under this
paragraph, whether by Executive or the Company, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in any purported class or representative proceeding, nor joined or consolidated
with the claims of any other person or entity. The arbitrator may not
consolidate the claims or more than one person or entity, and may not preside
over any form of representative or class proceeding. To the extent that the
preceding sentences regarding class claims or proceedings are found to violate
applicable law or are otherwise found unenforceable, any claim(s) alleged or
brought on behalf of a class shall proceed in a court of law rather than by
arbitration. This paragraph shall not apply to any action or claim that cannot
be subject to mandatory arbitration as a matter of law, including, without
limitation,





--------------------------------------------------------------------------------





claims brought pursuant to the California Private Attorneys General Act of 2004,
as amended, the California Fair Employment and Housing Act, as amended, and the
California Labor Code, as amended, to the extent such claims are not permitted
by applicable law(s) to be submitted to mandatory arbitration and the applicable
law(s) are not preempted by the Federal Arbitration Act or otherwise invalid
(collectively, the “Excluded Claims”). In the event Executive intends to bring
multiple claims, including one of the Excluded Claims listed above, the Excluded
Claims may be filed with a court, while any other claims will remain subject to
mandatory arbitration. Executive will have the right to be represented by legal
counsel at Executive’s expense at any arbitration proceeding. The arbitrator
shall: (i) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (ii) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The arbitrator,
and not a court, shall also be authorized to determine whether the provisions of
this paragraph apply to a dispute, controversy, or claim sought to be resolved
in accordance with these arbitration procedures. The Company shall pay all costs
and fees in excess of the amount of court fees that Executive would be required
to incur if the dispute were filed or decided in a court of law. Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any arbitration.


8.General Provisions.


8.1Contingencies. The Company reserves the right to conduct a background
investigation and/or reference check on Executive. Executive may also be
required to go through a Security Risk Assessment (SRA) via the CDC which
includes a Bioterrorism Act background check and FBI fingerprinting. This job
offer is contingent upon SRA approval (including FBI clearance) as well as a
satisfactory background investigation and/or reference check. In accordance with
federal immigration law, Executive will also be required to provide to the
Company documentary evidence of Executive’s identity and eligibility for
employment in the United States. This employment offer is contingent upon such
documentation being provided to the Company within three (3) business days after
Executive’s hire date.


8.2Notices. Any notices provided must be in writing and will be deemed effective
upon the earlier of personal delivery (including personal delivery by fax) or
the next day after sending by overnight carrier, to the Company at its primary
office location and to Executive at the address as listed on the Company
payroll.


8.3Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.


8.4Waiver. Any waiver of any breach of any provisions of this Agreement must be
in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.


8.5Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with regard to this subject matter and is the
complete, final, and exclusive embodiment of the Parties’ agreement with regard
to this subject matter. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. It is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
modified or amended except in a writing signed by a duly authorized officer of
the Company.


8.6Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.







--------------------------------------------------------------------------------





8.7Headings. The headings of the paragraphs hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.


8.8Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.


8.9Tax Withholding and Indemnification. All payments and awards contemplated or
made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities. Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this Agreement.
Executive has had the opportunity to retain a tax and financial advisor and
fully understands the tax and economic consequences of all payments and awards
made pursuant to the Agreement.


8.10Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.




In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.


 
 
REVANCE THERAPEUTICS, INC.
 
 
 
 
 
 
 
 
By:
/s/ Mark J. Foley
 
 
 
 
Mark J. Foley
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
By:
/s/ Dwight Moxie
 
 
 
 
Dwight Moxie
 
 
 
 
 
 
 
 
 
January 20, 2020
 
 
 
 
Date






